                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOSEPH SHALLOW,

                        Plaintiff,
                                                            CIVIL ACTION
         v.                                                 NO. 20-01336

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY,

                        Defendant.


PAPPERT, J.                                                               March 30, 2020
                                     MEMORANDUM

       Joseph Shallow suffered head and spinal injuries after a drunk driver crashed

into his car. He sued State Farm Mutual Automobile Insurance Company for breach of

contract and statutory bad faith after State Farm denied his underinsured motorist

claim. State Farm removed the case and moved to dismiss Count II—the bad faith

claim. For the reasons that follow, the Court grants the Motion.

                                             I

       On March 26, 2018, a drunk driver ran a red traffic light and rammed into the

car that Shallow was driving. (Compl. ¶¶ 4–6, ECF No. 1.) As a result of the collision,

Shallow alleges he suffered serious and permanent bodily injuries, including among

other things, a concussion, post-concussion syndrome, sustained disc bulge in his spine,

cervicalgia and myalgia. (Id. ¶ 9.) Shallow has since resolved his claim with the

tortfeasor’s insurance carrier, Progressive, for the $15,000 third-party policy limit.

(Id. ¶ 8.)




                                             1
       The vehicle that Shallow was driving at the time of the accident belonged to

Lauren Thompson, who was insured by State Farm. (Id. ¶ 13–14.) According to

Shallow, Thompson’s policy protects permissive drivers who are injured by the

negligence of an underinsured third-party driver and provides for coverage up to

$100,000. (Id. ¶¶ 16–17.) Shallow filed a claim with State Farm, but he asserts that

the insurance company has failed to “reasonably investigate” the claim, failed to

“objectively and reasonably evaluate” it, and refused to “promptly offer payment of the

reasonable and fair value” of the claim. (Id. ¶ 25.)

       Shallow sued State Farm for breach of contract and statutory bad faith in the

Philadelphia County Court of Common Pleas. See (Compl.). State Farm removed the

case to this Court and filed a Motion to Dismiss the bad faith claim. (ECF No. 6.)


                                                II

       To survive dismissal under Federal Rule of Civil Procedure 12(b)(6), the

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when

the facts pled “allow[ ] the court to draw the reasonable inference that [a] defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’”

Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       When the complaint includes well-pleaded factual allegations, the Court “should

assume their veracity and then determine whether they plausibly give rise to an


                                                2
entitlement to relief.” Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016)

(quoting Iqbal, 556 U.S. at 679). However, this “presumption of truth attaches only to

those allegations for which there is sufficient factual matter to render them plausible

on their face.” Schuchardt v. President of the U.S., 839 F.3d 336, 347 (3d Cir. 2016)

(internal quotation and citation omitted). “Conclusory assertions of fact and legal

conclusions are not entitled to the same presumption.” Id.

                                             III

       Pennsylvania’s bad faith statute allows a court to award interest, punitive

damages and attorneys’ fees if it “finds that the insurer has acted in bad faith toward

the insured.” 42 Pa. Con. Stat. § 8371. Although the statute does not define “bad

faith,” courts have construed the term as “any frivolous or unfounded refusal to pay

proceeds of a policy.” Keefe v. Prudential Prop. & Cas. Ins. Co., 203 F.3d 218, 225 (3d

Cir. 2000) (citation omitted). To recover on a bad faith claim, a claimant is required to

show by clear and convincing evidence that: (1) the defendant insurer did not have a

reasonable basis for denying the policy benefits; and (2) that the insurer knew or

recklessly disregarded its lack of reasonable basis when it denied the claim. Rancosky

v. Wash. Nat’l Ins. Co., 170 A.3d 364, 365 (Pa. 2017); see Post v. St. Paul Travelers Ins.

Co., 691 F.3d 500, 522 (3d Cir. 2012) (citation omitted).

       Various actions by an insurer can constitute bad faith, such as “a frivolous or

unfounded refusal to pay, lack of investigation into the facts, or a failure to

communicate with the insured.” Frog, Switch & Mfg. Co., Inc. v. Travelers Ins. Co., 193

F.3d 742, 751 n.9 (3d Cir. 1999). Every bad faith claim is fact specific and depends on

the “conduct of the insurer vis à vis the insured.” Condio v. Erie Ins. Exch., 899 A.2d



                                             3
1136, 1143 (Pa. Super. Ct. 2006) (citing Williams v. Nationwide Mut. Ins. Co., 750 A.2d

881, 887 (Pa. Super. Ct. 2000)).

       Courts in this Circuit have routinely dismissed bad faith claims reciting only

“bare-bones” conclusory allegations unsupported by facts sufficient to raise the claim to

a level of plausibility. See, e.g., Smith v. State Farm Mut. Auto. Ins. Co., 506 F. App’x

133, 136 (3d Cir. 2012) (unpublished); Ream v. Nationwide Prop. & Cas. Ins. Co., NAIC,

No. 19-00768, 2019 WL 4254059, at *2–5 (W.D. Pa. Sept. 9, 2019); Pasqualino v. State

Farm Mut. Auto. Ins. Co., No. 15-0077, 2015 WL 3444288 (E.D. Pa. May 28, 2015).

       Shallow alleges that State Farm engaged in bad faith by “failing to reasonably

investigate the plaintiff’s claim, failing to objectively and reasonably evaluate the

plaintiff’s claim and failing to promptly offer payment of the reasonable and fair value

of the underinsured motorist claim.” (Compl. ¶ 25.) These threadbare, conclusory

allegations do not provide a sufficient basis to state a plausible claim for relief. The

Complaint must establish more than mere “recitals of the elements of a cause of action,

legal conclusions, and conclusory statements.” James v. City of Wilkes-Barre, 700 F.3d

675, 681 (3d Cir. 2012) (citations omitted). Absent additional facts regarding Shallow’s

insurance claim and the accompanying investigation, negotiations, or communications

that took place, the Court cannot infer bad faith on State Farm’s part. See Mattia v.

Allstate Ins. Co., No. 14-2099, 2014 WL 2880302, at *4 (E.D. Pa. June 24, 2014)

(explaining plaintiffs must “describe who, what, where, when, and how the alleged bad

faith conduct occurred”) (citation omitted).




                                               4
                                               V

       Courts should freely give leave to amend a complaint when justice so requires.

Fed. R. Civ. P. 15(a)(2). “This certainly includes amendment to cure defective

allegations.” Shifflett v. Korszniak, 934 F.3d 356, 366 (3d Cir. 2019) (citing 6 Wright &

Miller, Federal Practice and Procedure: Civil § 1474 (3d ed. 2019). Shallow may amend

the bad faith claim consistent with this Memorandum and to the extent he can allege

facts sufficient to state a plausible claim for relief.

       An appropriate Order follows.

                                                          BY THE COURT:



                                                           /s/ Gerald J. Pappert
                                                          ________________________
                                                          GERALD J. PAPPERT, J.




                                               5
